Citation Nr: 0600187	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to an effective date prior to February 27, 2003, 
for the award of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to March 1988.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the RO in San Diego, California that 
granted service connection for schizophrenia, effective 
February 27, 2003.  In September 2005, the veteran testified 
at a videoconference hearing before the undersigned.  


FINDINGS OF FACT

1.  An unappealed April 1997 rating decision denied the 
veteran's petition to reopen a claim seeking service 
connection for a psychiatric disability; the claim was denied 
essentially based on a finding that the veteran's psychiatric 
disability was a personality disorder which was not a 
compensable disability.

2.  On December 1, 1997 the RO received correspondence from 
the veteran's representative which, along with the medical 
records attached, is reasonably construed as a petition to 
reopen the claim seeking service connection for psychiatric 
disability; the evidence attached established that the 
veteran had schizophrenia and warranted reopening of the 
veteran's claim (and with subsequent development that the 
disability was incurred in service).  


CONCLUSION OF LAW

An earlier effective date of December 1, 1997, is warranted 
for the award of service connection for schizophrenia.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Content-complying notice on the downstream matter of an 
earlier effective date for the grant of service connection 
(including at p. 3 that the claimant should submit any 
evidence pertinent to his claim) was properly provided via a 
September 2003 statement of the case.  See VAOPGCPREC 8-2003 
(December 2003).   

The matter of the effective date for the award of service 
connection is one that is essentially determined based on the 
evidence of record.  Consequently, there is no assistance for 
VA to provide in the development of this claim.  




II. Factual Background

An unappealed May 1989 rating decision denied service 
connection for a psychiatric disability essentially based on 
a finding that what the veteran had was a factitious 
disorder, a type of personality disorder, which is not a 
compensable disability.  

An unappealed April 1997 rating decision determined that new 
and material evidence had not been submitted, and declined to 
reopen the claim seeking service connection for psychiatric 
disability.  

On December 1, 1997, the RO received correspondence from the 
veteran's representative, indicating that medical records 
attached were being submitted in conjunction with a claim for 
VA benefits.  The medical records attached included a 
statement from a VA treating physician indicating that the 
veteran had chronic undifferentiated schizophrenia.  Also 
attached were records of VA outpatient treatment for 
schizophrenia.  The RO did not respond to, or otherwise 
process this correspondence.  

On February 27, 2003, the RO received a formal petition to 
reopen the veteran's claim seeking service connection for 
psychiatric disability; development in conjunction with this 
claim established that the veteran's schizophrenia began in 
service.

III. Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  3 8 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).

At the outset, it is noteworthy that the May 1989 and April 
1997 rating decisions which, respectively, denied and 
declined to reopen the veteran's claim seeking service 
connection for psychiatric disability were not appealed, and 
are final based on the evidence of record at the time of 
those decision.  In the absence of clear and unmistakable 
error they are bars to an effective date of service 
connection prior to the dates of those decisions.  
38 U.S.C.A. § 7105.  

The veteran's claim had been denied based on a finding that 
his psychiatric disability was not a compensable disability 
under governing regulation.  On December 1, 1997 VA received 
correspondence from the veteran's representative indicating 
that it was being submitted in conjunction with the veteran's 
claim for VA benefits.  The attached evidence all pertained 
to treatment for schizophrenia, a compensable psychiatric 
disability.  Viewed in context, this correspondence is quite 
reasonably construed as a petition to reopen a claim seeking 
service connection for psychiatric disability.  As was noted, 
the correspondence was filed without any further processing.  
As the evidence attached addressed the basis for the previous 
denial of the veteran's claim (by showing he had psychiatric 
disability which could be service-connected), it was clearly 
new and material evidence warranting reopening of the claim.  
38 U.S.C.A. § 5108.  Proper sequential development, i.e., a 
medical opinion as to a nexus between the current 
schizophrenia and symptoms in service, established that 
service connection for schizophrenia was warranted.  
Accordingly, as of December 1, 1997, the veteran had a 
pending claim of service connection for psychiatric 
disability, and entitlement to such benefit.  Accordingly, 
service connection is warranted from such date.  





ORDER

An earlier effective date of December 1, 1997, is granted for 
the award of service connection for schizophrenia.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


